DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although weight-adjustable free-weight exercise devices comprising a tubular housing, left and right handles, at least one weight plate, and a first locking pin are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious the tubular housing comprises first and second open ends and the device further comprises a second locking pin, where the at least one weighted plate is positioned in between the first locking pin and the second locking pin, in combination with the other limitations of independent claims 1 and 14, respectively.
The closest prior art of record are US 2015/0174445 (Robertson, JR) and US 2016/0256730 (Bartos).
Robertson, JR discloses a weight-adjustable free-weight exercise device comprising a tubular housing 20, left and right handles 42,44, at least one weight plate 70, and a first locking pin 60 (see FIG. 2 below). However, Robertson, JR fails to disclose the tubular housing comprises first and second open ends and the device further comprises a second locking pin, where the at least one weighted plate is positioned in between the first locking pin and the second locking pin.

    PNG
    media_image1.png
    1039
    684
    media_image1.png
    Greyscale

Bartos teaches a weight-adjustable free-weight exercise device 10 comprising at least one weighted plate 24 being positioned in between a first locking pin 23 and a second locking pin 23 within a housing 11,12 (see FIG. 2 below). However, Bartos fails to disclose the housing is a tubular housing with two open ends. Thus, even if the invention of Robertson, JR was modified with the locking pins of Bartos, the modified invention would still lack the tubular housing have two open ends. 

    PNG
    media_image2.png
    914
    691
    media_image2.png
    Greyscale

There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the invention of Robertson, JR or the invention of Bartos to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784